On the 28th day of October, 1931, in a proceeding before the district court of Mayes county, a judgment was entered against the plaintiffs in error sustaining a demurrer to the petition of plaintiffs in error respecting the claims as to certain property sold and resold and bought in by the board of county commissioners of that county.
From a final order thereafter, on the 31st day of October, 1931, appellants herein attempted to predicate an appeal based upon the overruling of a motion for new trial.
This court has uniformly held that no motion for new trial is necessary or proper upon the order of the court sustaining the demurrer to the petition, and a case-made based upon the order overruling the motion for new trial is a nullity and brings nothing to this court for review unless the same is filed within six months from the original order sustaining the demurrer to the petition. Mires v. Hogan, 79 Okla. 233,192 P. 811. The appeal is, therefore, dismissed.